492 F.2d 1310
Vincent J. SCOTT, Appellant,v.CHIEF OF POLICE and four other unnamed Breckenridge Hills,Missouri, policemen, Appellees.
No. 73-1825.
United States Court of Appeals, Eighth Circuit.
Submitted Feb. 15, 1974.Decided March 5, 1974.

Vincent J. Scott, pro se.
David O. Danis, St. Louis, Mo., for appellees but did not file brief.
Before HEANEY and BRIGHT, Circuit Judges, and DENNEY, District judge.1
PER CURIAM.


1
This is an appeal of an order of Judge Meredith denying appellant's request for appointment of counsel to assist appellant in the prosecution of a civil rights suit.  Appellant is presently incarcerated in the Federal Penitentiary in Leavenworth, Kansas.


2
Before this Court may reach the merits of the appeal and review the question of whether the denial of appointment of counsel was an abuse of discretion by Judge Meredith, this Court must find the order of denial was a final order within the meaning of 28 U.S.C. 1291.  Peterson v. Nadler, 452 F.2d 754 (8th Cir. 1971).  The Peterson rule requires that the order appealed from will result in irreparable harm to appellant.


3
In this case, the record is silent as to the need of appellant for counsel and the irreparable effects, if any, that will flow from the denial of appointment of counsel.  The Court will therefore remand the case to Judge Meredith for the limited purpose of expanding the record in that regard, after which this Court will again entertain the appeal.



1
 Honorable ROBERT V. DENNEY, District Judge, District of Nebraska, sitting by designation